On Remand from the Supreme Court

YATES, Judge.
The prior judgment of this court has been reversed by the Supreme Court of Alabama and the case remanded. See Ex parte University of South Alabama, 737 So.2d 1049 (Ala.1999). The judgment of the circuit court is reversed and the case is remanded for further proceedings consistent with the Supreme Court’s opinion. The trial court is instructed to conduct such proceedings as are necessary to compute the applicable interest, and then to enter a judgment as a matter of law in favor of University of South Alabama Medical Center.
REVERSED AND REMANDED WITH INSTRUCTIONS.
ROBERTSON, P.J., and MONROE, CRAWLEY, and THOMPSON, JJ., concur.